Citation Nr: 1818694	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-14 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right hip disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1988 to September 1993, with additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2018, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding this appeal.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of this appeal.

During the January 2018 hearing, the Veteran reported a period of Reserve service following her exit from active duty; however, the claims file does not contain her service personnel records or any additional evidence to confirm this period of service.  Thus, a remand is warranted so that the full span of her service may be identified and all corresponding service records may be associated with the claims file.

Also during the January 2018 hearing, the Veteran reported ongoing VA treatment for her right hip since her exit from service.  As the claims file does not contain a complete copy of her VA treatment records, all reasonable efforts must now be made to obtain them. 

Finally, the Veteran underwent VA hip examination in July 2017; however, the examiner did not provide an opinion regarding the etiology of the claimed right hip disorder at that time.  As such, the examination is inadequate and a new opinion must be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record complete service personnel records for the Veteran, to include any period during which she was placed on profile.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, she and her representative should be notified in writing.

Thereafter, the RO should prepare a memorandum identifying each period of service and the nature of it.

2.  Obtain and associate with the record a complete copy of the Veteran's VA treatment records spanning her exit from service through January 2011, and October 2017 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, she should be notified in writing.

3.  Schedule the Veteran for an examination to assess the etiology of her right hip disorder.  The claims file and a copy of this remand must be made available for review.

The examiner should identify all right hip disorders that have existed during the pendency of this appeal.

The examiner should then offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right hip disorder began in service, was caused by service, or is otherwise related to service.  

In doing so, the examiner is asked to address such factors as the Veteran's in-service injuries and her claim that the right hip disorder was caused by overcompensating, her testimony pertaining to the chronicity of her disorder since her exit from service, and her employment history.

In formulating the opinions, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for all opinions or conclusions expressed.  It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4.  Readjudicate the right hip claim.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and her representative and provide an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

